Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 8/3/2020
Claims 5,7,9,10,12,13,15,17,18,25,27,29,30,32-38, 41 and 42 have been cancelled
Claims 1-4, 6,8,11,14,16,19-24,26,28,31,39 and 40 have been submitted for examination
Claims 1-4, 6,8,11,14,16,19-24,26,28,31,39 and 4  have been allowed
Allowable Subject Matter
1.	Claims 1-4, 6,8,11,14,16,19-24,26,28,31,39 and 40  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a wireless transmitter of interleaving coded bits includes : determining an integer number (M) of polar coded bits {e(0), . . ., e(M-1)} for wireless transmission; determining a smallest integer number (T) such that T(T+1)/2 >=M; and determining a one-dimensional interleaving index array, interleaving Ido, that represents the column by column non-zero elements of a two-dimensional matrix. The two-dimensional matrix includes a hypothetical T by T matrix containing the polar coded bits {e(0), .. ., e(M-1)} input row by row without using the lower right corner elements of the T x T matrix. The method further includes: interleaving the polar coded bits {e(0), . . ., e(M-1)} using the one- dimensional interleaving index array resulting in the output sequence { f(0), ..., f(M-1)} wherein f(i) = e(interleaving id(i)); and transmitting the interleaved polar coded bits to a wireless receiver.




30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method for use in a wireless transmitter of interleaving coded bits, the method comprising: determining an integer number (M) of polar coded bits {e(0), .. ., e(M-1)} for wireless transmission; determining  a smallest integer number (T) such that T(T+1)/2 >=M; determining a one-dimensional interleaving index array, interleaving Ido, that represents the column by column non-zero elements of a two-dimensional matrix, wherein the two-dimensional matrix comprises a hypothetical T by T matrix containing the polar coded bits {e(0), . . ., e(M-1)} input row by row without using the lower right corner elements of the T x T matrix; interleaving  transmitting the interleaved polar coded bits to a wireless receiver.”.
	Claims 2-4,6 and 8 depend from claim 1, are also allowable.
	Claims 11,21 and 31 are allowable for the same reasons as per Claim 1.
	Claims 14,16,19 and 20 depend from claim 11, are also allowable.
	Claims 22-24, 26 and 28 depend from claim 21, are also allowable.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112